Motion for reargument denied and motion to amend the remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: *Page 678 
"The appellant contended that it was engaged in interstate commerce and, therefore, that the City Sales Tax (Local Law No. 20 — 1934) and the acts amendatory thereof were repugnant to the provisions of the Commerce Clause of the Constitution of the United States. This court held that the appellant was engaged in intrastate commerce and that said City Sales Tax, as applied to such commerce, is constitutional." (See 280 N.Y. 766.)